Holmes, J.,
dissenting. The majority here undertakes, and seemingly accomplishes, the rewriting and broadening of the majority opinion in Sutherland-Wagner v. Brook Park Civil Service Comm. (1987), 32 Ohio St.3d 323, 512 N.E.2d 1170. The syllabus law of that case was very limited and very specific: “Where the civil service commission of a municipality upholds the suspension of a classified employee for disciplinary reasons, that decision may be appealed to the court of common pleas pursuant to R.C. 2506.01.”
There may be no appeal to the court of common pleas in this case. As to a non-disciplinary decision of the agency, if an independent right of appeal is not provided, then the appellants have no right of appeal under R.C. 2506.01. The city of Akron has provided in Sections 103 to 116 of its city charter for the operation of the Akron Civil Service Commission. This charter and the civil service commission rules exclusively govern the civil service commission and its operation. Section 5(2), Rule 2 of the Akron Civil Service Rules provides:
*517“Any person who, by order of the Personnel Director, is denied permission to compete in any examination, or whose examination is disqualified, may, within five (5) days after postmark of notice of rejection or disqualification, appeal in writing to the Commission for a review of such ruling. The Commission shall afford such appellant an opportunity to be heard in his own behalf.”
This rule provides the exclusive remedy for someone who was denied permission to compete in an examination or to have an examination graded. No appeal to the court of common pleas is provided for in this section.
In contrast to the rule governing denials of permission to take an exam, Section 116 of the Akron City Charter and Section 4, Rule 10 of the Akron Civil Service Rules do provide that any decision by the civil service commission regarding a dismissal, suspension or demotion may be appealed to the court of common pleas. Section 4, Rule 10 of the Akron Civil Service Rules provides in pertinent part as follows:
“Section 4. DISMISSAL, SUSPENSION AND DEMOTION PROCEDURE
U * * *
“(5) FURTHER APPEAL: Either the employee or the appointing authority may appeal the Commission’s action to the Court of Common Pleas within the time period allowed, pursuant to Ohio Revised Code Chapter 2506.
“The Personnel Director shall have an appeal directly to the Court of Common Pleas.”
Reading these two rules together, it is clear that the civil service commission intended to provide for an appeal to the court of common pleas only in cases of dismissal, suspension, or demotion. Had the commission intended to include an appeal to the courts in cases involving eligibility to take an examination, it would have included such language in the rules. By not including such language, the commission has made it clear that the only procedure available in a case involving examination eligibility is an appeal to the civil service commission.
The majority opinion here improperly overbroadens the appeal provision of R.C. 2506.01 and is contrary to the syllabus law of Sutherland-Wagner, supra, and to all prior case law in Ohio. The decision concerning whether or not Anderson and Nuspl met the qualifications necessary to take the exam does not involve the exercise of discretion by the personnel director or the civil service commission. Section 106 of the Akron City Charter states, in part:
“It is hereby provided and the rules and regulations shall provide:
(Í * * *
*518“(5) For the rejection by the Personnel Director, by authority of the Commission, of candidates or eligibles who failed to meet reasonable qualification requirements * * *.”
To take the exam, candidates were required to have either a four-year college degree in engineering or an engineer-in-training certificate. Anderson and Nuspl had neither. Therefore, they clearly did not meet the minimum requirements. This, then, was clearly a non-discretionary decision. Final decision-making authority on the issue of whether the minimum qualifications are met is properly left with the personnel director, subject to review by the civil service commission. Courts should not be overburdened with the appeals of such non-discretionary decisions.
Further, the right to an appeal pursuant to R.C. 2506.01 contemplates appeals from quasi-judicial proceedings only. M.J. Kelley Co. v. Cleveland (1972), 32 Ohio St.2d 150, 61 O.O.2d 394, 290 N.E.2d 562. The present appeal arose out of an administrative action that was not quasi-judicial in nature.
In Kelley, this court held as syllabus law:
“1. The review of proceedings of administrative officers and agencies, authorized by Section 4(B), Article IV of the Ohio Constitution, contemplates quasi-judicial proceedings only, and administrative actions of administrative officers and agencies not resulting from quasi-judicial proceedings are not appealable to the Court of Common Pleas under the provisions of R.C. 2506.01. (Fortner v. Thomas, 22 Ohio St.2d 13 [51 O.O.2d 35, 257 N.E.2d 371], approved and followed.)
“2. Proceedings of administrative officers and agencies are not quasi-judicial where there is no requirement for notice, hearing and the opportunity for introduction of evidence.”
In Kelley, this court set forth three elements necessary for the act of the administrative agency to constitute a quasi-judicial proceeding: (1) notice, (2) a hearing and (3) the introduction of evidence, and thus subject the act to judicial review under R.C. 2506.01. Kelley, at 153, 61 O.O.2d at 395-396, 290 N.E.2d at 564-565. All three elements must be present. Id. Another factor which the court considered was whether the act involved the use of discretion. Id. at 153, 61 O.O.2d at 396, 290 N.E.2d at 564.
This court applied this test to the facts at issue in DeLong v. Southwest School Dist. Bd. of Edn. (1973), 36 Ohio St.2d 62, 65 O.O.2d 213, 303 N.E.2d 890. This court held that the action of a board of education in deciding not to re-employ a school teacher whose limited employment contract was due to expire is not a quasi-judicial proceeding subject to judicial review under R.C. 2506.01. Id. at 214, 65 O.O.2d at 214, 303 N.E.2d at 892. This court reasoned *519that since the board of education was not required to provide the teacher with notice or an opportunity to be heard at the meeting where the re-employment was considered, the act by the board of not rehiring the teacher was not a quasi-judicial proceeding as defined in Kelley, supra. Id.
In the instant case, as in DeLong, supra, the civil service commission rules do not require that the personnel director provide the appellants with notice or an opportunity to be heard before the personnel director determines if appellants are qualified to take the exam. Therefore, this administrative decision clearly does not constitute a quasi-judicial proceeding.
The civil service rules do provide that within five days after postmark of notice of rejection, appeal may be made to the commission for a “review” of such ruling. The rules limit this “review” to an “opportunity to be heard in * * * [one’s] own behalf.” Section 5(2), Rule 2. Contrary to the situation in Ohio Historical Society v. State Emp. Relations Bd. (1990), 48 Ohio St.3d 45, 549 N.E.2d 157, the civil service rules do not grant the commission the power to receive evidence, nor do they order the taking of depositions or additional evidence at such an appeal. The commission’s review does not require notice or the presentation of evidence. Thus, the “opportunity to be heard” that the civil service rules guarantee appellants does not rise to the level of a quasi-judicial proceeding. It was simply a review of the personnel director’s decision based upon the information available to him at that time. Therefore, the common pleas court does not have jurisdiction to hear appellants’ appeals of the civil service commission decisions under R.C. 2506.01.
In contrast, Section 4, Rule 10 of the Akron Civil Service Rules clearly provides that a hearing regarding a dismissal, suspension or demotion does require notice. Section 4(2), Rule 10 provides in pertinent part: “ * * * Written notice of the time and place of the hearing shall be sent by first class mail to the charged employee.”
Further, in the case of dismissal, suspension or demotion, Section 4(3), Rule 10 clearly defines the structure of the civil service commission hearing and gives the commission the power to receive evidence.
In that neither the personnel director’s decision nor the civil service commission review was a quasi-judicial proceeding, the appellants have no right to a judicial review pursuant to R.C. 2506.01.
I would therefore affirm the judgments of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.